Citation Nr: 0432739	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-07 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a wound to the right lumbar area. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO decision that denied the 
veteran's claim for a compensable rating for residuals of a 
wound to the right lumbar area.

In a November 2004 informal hearing presentation, the 
representative raised the issue of a higher rating for 
hepatitis C.  This matter has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  It is noted that in March 2002, the RO granted 
service connection for hepatitis C and assigned a 10 percent 
evaluation for such; this grant represented a complete 
resolution of the appeal as to that issue.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  By an August 2002 
letter, the veteran was notified of the favorable decision.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In February 
2003, he submitted statements asserting that he was still 
pursuing service connection for hepatitis C.  He did not 
indicate, in the aforementioned statements, that he wanted a 
higher rating for hepatitis C.  As such, the Board does not 
construe any of the February 2003 statements as being a 
timely notice of disagreement with the March 2002 RO decision 
which assigned a 10 percent rating for hepatitis C.  
Accordingly, the November 2004 informal hearing presentation 
constitutes a new claim for an increased rating for hepatitis 
C.  Again, this matter is referred to the RO for its initial 
consideration.

In the November 2004 informal hearing presentation, the 
representative also argued that the veteran's residuals of a 
shrapnel wound of the back included more than a wound but 
also included underlying disability of the spine.  It is 
noted that service connection for a herniated nucleus 
pulposus of the lumbosacral spine was previously denied in 
August 1990.  The veteran was properly notified of this 
decision and he did not perfect his appeal for such.  As 
such, the current arguments are construed as an application 
to reopen a claim for residuals of a lumbosacral spine 
disability (not including a residual scar); and this matter 
is referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5103, 5107 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a)).  

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claim of entitlement to an increased rating for residuals 
of a wound to the right lumbar area.  The July 2001 statement 
of the case is insufficient to meet the requirements of the 
VCAA.  Given the aforementioned, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  On remand, appropriate action should be 
taken to include providing proper notice and assistance.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159, the RO must notify the 
veteran what information and evidence is 
still needed to substantiate his claim as 
listed on the cover page of this remand.  
The veteran must also be notified of what 
specific portion of that evidence VA will 
secure, and what specific portion he 
himself must submit.  The RO must advise 
the veteran to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, if he 
provides sufficient identifying 
information and written authorization.  
The veteran must be given an appropriate 
period of time within which to respond.  

2.  Thereafter, the RO must enter a new 
rating decision and readjudicate the 
merits of the veteran's claim, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefits sought on appeal remain denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

